Citation Nr: 1725786	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  09-17 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder (claimed as mental limitations).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision rendered by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO in January 2010.  A transcript of that hearing is of record.

In March 2012, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of that hearing is of record.

The Board remanded the case in June 2012 for further development.  The RO then issued a March 2013 rating decision granting entitlement to service connection for a right knee strain.  The RO additionally granted service connection for radiculopathy of the right lower extremity in a November 2013 rating decision.  As such, the issue of entitlement to service connection for a right leg disorder is no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997)

In June 2015, February 2016 and October 2016 the Board again remanded the appeal for further development.  

This appeal was processed using the VBMS paperless claims processing system.




FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not manifest during, or as a result of active military service. 

2.  The Veteran's personality disorder was not subject to a superimposed disease or injury during service.

3.  The Veteran's acquired psychiatric disorder did not manifest during or as a result of active military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection of an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  These notice requirements were accomplished by way of a letter sent in April 2008, prior to the initial rating decision.  The letters also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's service treatment records, personnel records and post-service VA and private treatment records have been associated with the claims file.  

The Board notes that the March 2000 VA psychiatric treatment record referenced by the Veteran and the July 2012 VA examiner is not of record.  The Board notes that the July 2012 VA examiner did note review of the treatment record and the conclusions reached in the treatment record.  The Board thus finds that there is no reason to question the accuracy of that examiner's description of the record.  Additionally, there is no indication that the Veteran or his representative disagreed with the accuracy of the examiner's reporting of the records.  As the VA examiner has already reviewed the records, simply remanding for it to be associated with the claims file would needlessly delay the decision without any benefit flowing to the Veteran.  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board also notes that in his April 2012 statement the Veteran asserted that there were missing military records that would show why he received his numerous Article 15s.  However, there is no evidence in the record that all of the Veteran's personnel records have not been obtained.  Instead, personnel records are dated June 1963 to January 1966 and include the Veteran's duties, stations, and reprimands.  As such, the Board finds that an additional remand is not necessary.  Id.   

The Veteran was afforded VA examinations for his bilateral hearing loss claim in May 2008, April 2010 and July 2012 and a VA addendum opinion in November 2016.  The Veteran was also provided a VA examination for his mental health claim in July 2012.  The Board finds that the November 2016 VA audio addendum opinion and July 2012 mental disorders examination are adequate because the conclusions are based on review of the Veteran's claims file and medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a DRO in January 2010 and a Veterans Law Judges in March 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also finds that that the RO has substantially complied with the June 2012, June 2015, February 2016 and October 2016 remand directives which included, in relevant part, attempting to obtain outstanding VA treatment records and affording the Veteran VA examinations and VA addendum opinions.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

General Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss that is related to in-service noise exposure.  

Audiometric testing measures hearing levels (in decibels) over a range of frequencies (in Hertz); the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schoeder et al. eds., 1988)).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Turning to the evidence of record, the Veteran has a current diagnosis of bilateral hearing loss as evidenced by the May 2008 VA examination.  The Veteran's Maryland CNC test scores were 96 percent in both ears.  The Veteran's pure tone thresholds, in decibels, were as follows: 





HERTZ

500
1000
2000
3000
4000
RIGHT
40
45
40
45
80
LEFT
40
40
35
55
70

Additionally, the Veteran's DD-214 shows that his military occupational specialty was light weapons infantry and he is in receipt of the Marksman Badge.  As such, the Board finds that the Veteran's report of in-service noise exposure is consistent with the place, type, and circumstances of his service.  See 38 U.S.C.A. § 1154 (a).  Therefore, the Veteran's claim turns on whether his currently diagnosed bilateral hearing loss is related to his military service.

In this regards, the Veteran had in-service audiological evaluations in May 1963 and December 1965 at which time auditory thresholds were recorded.  It is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units.  For service audiological evaluations conducted prior to January 1, 1967, VA protocol is to presume the ASA standard was used. 

In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:

Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10

The Veteran's May 7, 1963, enlistment report of medical examination shows that the Veteran's voice whisper test was 15/15.  

A May 9, 1963 audiometric test reveals that the Veteran's pure tone thresholds (ISO or ANSI units after conversion are in parentheses), in decibels, were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5 (20)
-5 (5)
0 (10)
0 (10)
0 (5)
LEFT
10 (25)
10 (20)
-5 (5)
5 (15)
10 (15)

The Veteran's December 1965 separation report of medical examination shows that the Veteran's pure tone thresholds (ISO or ANSI units after conversion are in parentheses), in decibels, were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
X
5 (15)
0 (10)
5 (15)
5 (10)
LEFT
5 (20)
5 (15)
5 (15)
0 (10)
10 (15)

The Veteran's December 1965 separation report of medical history shows that the Veteran denied ear, nose or throat trouble and running ears.  The Veteran did report mumps, severe tooth or gum trouble, shortness of breath and pain or pressure in chest.  

A February 1998 VA audiogram shows that the Veteran's pure tone thresholds, in decibels, were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
25
30
25
30
50
LEFT
20
25
20
45
55

The Veteran was afforded a VA examination in May 2008.  The examiner noted that the Veteran was diagnosed with hearing loss in 2005.  The Veteran reported that the condition has existed since 1964.  The Veteran reported it was caused by "shooting rifles and stuff. M-1s.  1964".  The examiner noted that the Veteran's duties during military service consisted of clerk typist/rifle platoon.  The Veteran reported that he fired his weapons with his right hand and did not use any hearing protection.  He reported that he required a hearing conservation program.  The Veteran reported that after service he worked the following jobs: (1) electric company for 6 years without hearing protection, he did not enter a hearing conservation program (2) trucking company for 2.5 years without hearing protection, he did not enter a hearing conservation program and (3) security guard for 10 years without hearing protection, he did not enter a hearing conservation program.  The Veteran reported that he participated in hunting or recreational shooting without using any hearing protection.  It was noted that the Veteran has used power tools without using any hearing protection.  The Veteran had no family history of ear disease, no previous history of ear disease, no history of head trauma, and no history of ear trauma.  The examiner concluded that it was not as likely as not the Veteran's hearing loss was due to being a light weapons infantryman while in the military.  The examiner explained that the Veteran reported a history of noise exposure after leaving military service associated with guns and power equipment.  The examiner noted that the Veteran was a truck driver after leaving active military duty.  The examiner noted that the Veteran left military service approximately thirty eight years ago.   

At the January 2010 DRO hearing the Veteran reported that when he first enlisted in the military he was a clerk typist for a year or so and then when he went to Germany he was reduced to a rifleman.  The Veteran reported that he did test for being a marksman in basic training and completed maneuvers while stationed in Germany, which included shooting blank shells.  The Veteran reported that he was not provided hearing protection.  The Veteran also reported that he threw live hand grenades.  The Veteran reported that after leaving service his job history did not include noise exposure.  The Veteran reported that recreationally he used to do rabbit and squirrel hunting with a rifle.  The Veteran reported that the weapons he used in service were louder than the ones he used while hunting. The Veteran reported post-service exposure to "home-level" power tools.  The Veteran reported that he did not notice his hearing loss in service.  He reported that it was "a gradual thing".  

The Veteran was afforded a VA examination in April 2010.  The Veteran denied a history of otologic surgery, otologic infection, otalgia, otorrhea, familial hearing loss, and stroke or head injury.  The examiner concluded that it was less likely as not that the Veteran's sensorineural hearing loss and tinnitus were due to his noise exposure in service as a light weapons infantryman.  The examiner noted that the 2005 IOM (Institute of Medicine) study titled Noise and Military Service Implications for Hearing Loss and Tinnitus includes the following quotes: 

"there is little evidence available to address whether noise induced hearing loss or tinnitus progresses after noise exposure ends or whether noise-induced hearing loss can develop several months or years after the noise exposure has ended... No longitudinal studies have examined patterns of hearing loss in noise-exposed humans or laboratory animals that did not develop hearing loss at the time of noise exposure.  The committee's understanding of the mechanisms and processes involved in the recovery from noise exposure suggests however that a prolonged delay in the onset of noise-induced hearing loss is unlikely".

(pages 5-6). 

"There is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed based on the anatomical and physiological data available on the recovery process following noise exposure it is unlikely that such delayed effects occur".

(page 11). 

The examiner explained that the Veteran had hearing sensitivity within normal limits upon separation from service.  The examiner noted that there was no report or diagnosis of hearing loss during service.  The examiner also noted that the Veteran's reported noise exposure was acknowledged.  
At the March 2012 Board hearing, the Veteran testified that he was initially a clerk typist in a rifle platoon.  He reported that he had maneuvers and training and his records showed that on three different times he went on the rifle range to qualify.   He reported using M14 and M1 rifles and hand grenades during maneuvers.  The Veteran reported that they were not issued hearing protection.  The Veteran also reported using machine guns on a couple of occasions for training.  The Veteran reported that during his post-service employment the noise was not that loud.  The Veteran reported that in the factory he was not required to wear hearing protection.  The Veteran reported that he was not required to wear hearing protection in any of his jobs.  The Veteran reported that he also hunted before and after service.  The Veteran reported that now he uses hearing protection when he hunts.  

In February 2012, the Veteran submitted two pieces of information from the internet, including a May 2004 ASA paper and a medical reference article on acoustic trauma from the University of Maryland Medical Center.  The May 2004 ASA paper noted that a common source of hearing loss was overexposure to loud sounds, concluding that damage may not be apparent until people reach middle age when the combined effects of aging and youthful noise exposure begin to interfere with speech communication.

The Veteran was afforded a VA examination in July 2012.  The examiner noted the Veteran's enlistment voice whisper results and separation audiometric results.  The examiner concluded that at discharge not only was there normal hearing sensitivity bilaterally for all frequencies tested but for the frequencies used to determine service connection all frequencies were 0 decibels, except for the left ear which was 10 decibels.  The examiner concluded that therefore it is clear that there was no threshold shift from entrance to discharge in either ear.  

The examiner noted the Hensley case and the 1993 ruling of the Institute of Medicine study that found no scientific basis for the concept that hearing loss that develops many years after exposure is causally related to that exposure.  The examiner concluded that therefore there is no scientifically plausible evidence of exposure to disease or injury in service that would adversely affect the auditory system and result in post service test results meeting the criteria of 38 CFR 3.385.  The examiner explained that the test in Hensley is (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting a shift in thresholds in service though still not meeting the requirements for a disability under 38 CFR 3.385 and (b) post service audiometric testing meeting the requirements of 38 CFR 3.385.  The examiner stated that the Court noted that "rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service or whether they are more attributable to intercurrent causes".  "If we accept the TOM report as the definitive statement on the issue, then there is no medically sound basis to attribute the post service findings to the injury in service when there are no significant changes in hearing thresholds.  Where there are such changes a reasonable case can be made that noise injuries occurred during service".  

The examiner stated that in this case, as noted above, no such case for a change in hearing in either ear can be made for the reasons stated above therefore there is no medically sound basis to attribute the post service findings to an injury in service where there are no significant changes in hearing thresholds.  The examiner stated that therefore it is less likely than not that current threshold values are causally related to his period of active service.  The examiner noted that in service noise exposure was conceded.  

The examiner noted that the Veteran brought in a three page document listing all the jobs that he has held since he left the military.  The examiner noted that the Veteran worked in a potpie manufacturing plant where he cleaned the equipment using caustic acid and mopped floors.  He worked in a tire shop changing and repairing tires.  He was a bartender and a door to door jewelry salesman.  He was a contract driver/delivery person for the Postal Service.   He drove a cap.  He delivered newspapers and movie film.  He was a truck driver for four or five companies at different times loading and unloading freight as well as driving.  He worked insulating buildings, installing bat and blowing insulation.  He was an apprentice electrician wiring homes and businesses.  He worked for several security companies maintaining registers and logs.  He worked for the US Census twice.  He worked for Koch Trucking Company keeping logs and communicating with drivers about incoming and outgoing merchandise.  The examiner noted that the Veteran did not use hearing protective devices in most of his civilian work.  The examiner noted that he retired in 2010 after completing his work for the US Census.  He acknowledges use of guns recreationally for deer hunting but has not shot a gun for several years.  The Veteran reported that he uses hand tools at times six to seven times a year but not regularly and does not use HPDs.  The examiner noted that he was not in a hearing conservation program in any of his many jobs and did not have hearing evaluations over the years until his testing in 2002 when it was determined that he did have hearing loss.  The examiner concluded that there has been no significant threshold shift in either ear from 2002 to 2012.  

The examiner explained that there are many factors that cause hearing loss besides just noise exposure.  The examiner stated that however, just considering noise exposure, there was sufficient noise exposure in the various jobs listed above to account for his current hearing loss.  The examiner stated that additionally there was normal hearing sensitivity at discharge and no significant threshold shift at any frequency in either ear from entrance to discharge.  The examiner explained that therefore using the IOM report, it was his professional opinion that it was less likely than not that current threshold values were causally related to active duty time in the military.  The examiner explained that there were sufficient civilian incidents of noise exposure listed in his civilian work history to account for the current hearing loss. 

In a November 2016 VA addendum opinion, the examiner concluded that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the Veteran's military and occupational histories were reviewed with the Veteran.  The examiner noted that the Veteran confirmed that the history as documented at the July 2012 VA examination was accurate.  The examiner noted that the Veteran served in the Army in artillery in light weapons for almost three years.  He was listed as a clerk initially at Fort Hood, Texas, and then trained as a rifleman.  In Germany he was listed as a Grenadier.  He states that he was not given HPDs in the Army.  In civilian life, he had many jobs, and in fact brought three type-written pages listing them all.  The Board notes that the examiner listed essentially the same job history as the July 2012 examiner.  The Veteran listed essentially the same recreational history as above.  The examiner noted the findings of the May 2008 and April 2010 VA examinations.  The examiner noted that both examiners from 2008 and 2010 opined that it was less likely than not that Veteran's hearing loss was caused by his military service as a light weapons infantryman.  The examiner noted the Veteran's entrance voice whisper test and separation examination and the conclusion that it is clear that there was no threshold shift from entrance to discharge in either ear.  

The examiner concluded that there was no evidence in the record that the Veteran sustained noise injuries based on audiograms.  The examiner explained that if there was a current hearing loss, there was no basis to conclude that this hearing loss was causally related to military service.  The examiner noted that the Institute of Medicine (2006) reported that, based on current understanding of auditory physiology, hearing loss from noise injuries occurs immediately following exposure.  The examiner noted that the Institute of Medicine stated there was no scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after such noise exposure.  The examiner concluded that therefore, there was no scientific basis on which to conclude that the current hearing loss was caused by or the result of military service, to include military noise exposure.  

The examiner also noted the Hensley case and the 1993 ruling of the Institute of Medicine study as seen in the July 2012 VA examination report.  The examiner explained that in this case, as stated above, no such case for a change in hearing in either ear can be made for the reasons stated above; therefore there is no medically sound basis to attribute the post-service findings to an injury in service where there are no significant changes in hearing thresholds.  The examiner concluded that therefore, it was less likely than not that current threshold values are causally related to his period of active service.  

The examiner noted that the May 2004 ASA paper and acoustic trauma internet article submitted by the Veteran were reviewed as well as the following: "Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006); Kujawa SG, Liberman MC (2009) "Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss"; Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) "Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift"; and Furman AC, Kujawa SG, Libermann MC (2013) "Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates".  

The examiner explained that these studies showed that hearing sensitivity returned to normal and they presented no evidence that animals suffered no hearing loss at the time of exposure and then developed hearing loss many months (mouse years) later.  The examiner explained that what Kujawa found appears to be more akin to auditory neuropathy.  The examiner explained that the authors discussed the relevance to sensorineural hearing loss in humans.  They postulated that neural degeneration also occurs in noise-exposed human ears.  The examiner explained that while the authors noted that normal threshold sensitivity does not identify neural degeneration in noise-exposed ears, threshold sensitivity still remains the "gold standard" for quantifying noise injuries in humans.  The examiner explained that the authors specifically question the conclusions of the IOM Report, lack of delayed threshold shifts after noise exposure "has been taken as evidence that delayed effects of noise do not occur". The examiner noted that the Institute of Medicine stated "there was insufficient evidence in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  The examiner explained that the delayed effects to which IOM was referring was delayed hearing loss.  The examiner explained that therefore, the authors have misquoted the IOM report.  The examiner explained that the IOM did look at animal studies and discussed Mills et al.  (1997) at length since it addressed hearing sensitivity in exposed and non-exposed animals, and found no difference over time.  The examiner explained that furthermore, IOM cited human population studies (ISO-1999) that showed hearing thresholds asymptote at 20 years of exposure.  The examiner explained that they concluded that "continued noise exposure for an additional two decades (from 20 to 40 years of exposure) results in little additional noise-related hearing loss following the initial 10 to 20 years of exposure, it hard [sic] to imagine that removal from the noise after 10 to 20 years of exposure would result in further declines in hearing."  

The examiner explained that careful reading of the studies shows that the authors were talking about neural changes and not threshold sensitivity.  The examiner explained that indeed, threshold sensitivity recovered and showed no evidence of delayed hearing loss over the lifetime of the animals.  The examiner noted that the authors measured sensitivity only up to 10 weeks post-exposure.  The examiner noted that IOM addressed delayed hearing sensitivity changes.  The examiner explained that if hearing thresholds are normal or there is no evidence of permanent threshold changes during military service, there is no direct evidence of a link between the current hearing loss and in-service events.  The examiner explained that therefore, in the case of this Veteran, as hearing thresholds were within normal limits for both the right and left ear at discharge from military service, a significant threshold shift was not present in either ear at discharge, and in conjunction with reports of noise exposure in this Veteran's civilian occupational history as detailed above it is less likely than not that the Veteran's current hearing loss had its onset during service or is causally or etiologically due to in-service noise exposure.

Based on the above, the Board finds that the most competent and credible evidence of record fails to demonstrate any direct link between the Veteran's bilateral hearing loss and his active military service. 

First, the Board notes that the Veteran did not have hearing loss for VA purposes at separation.  As such, the Board finds that the Veteran had normal hearing at separation.  

The Board acknowledges the Veteran's assertions that his bilateral hearing is due to his military service.  He is competent to report on hearing difficulties.  However, determining the precise etiology of the Veteran's hearing loss is not a simple question as there are conceivably multiple potential etiologies of the Veteran's hearing loss.  Ascertaining the etiology of hearing loss involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss is not sufficient to outweigh the opinion of the expert who carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").

Instead, the Board finds the November 2016 addendum opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the November 2016 opinion was provided by a VA medical professional who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinion is also shown to have been based on a review of the Veteran's record and is accompanied by a sufficient explanation.  The examiner also acknowledged and addressed the Veteran's lay reports and the medical articles submitted by the Veteran.  The Board notes that at enlistment the Veteran was only given a voice whisper test but audiometric testing was done two days after enlistment.  The examiner essentially found that given the severity of thresholds shown on audiometric testing conducted at the Veteran's separation examination, there was no evidence of significant changes in hearing thresholds indicative of auditory damage.  The Board thus finds that the November 2016 opinion is dispositive of the nexus question in this case.

The Board also acknowledges the internet articles that were submitted by the Veteran.  The Board notes that the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In short, articles and treatises tend to be general in nature and tend not to relate to the specific facts in a given veteran's claim. 

In the present case, the articles submitted by the Veteran fall into this general category.  The Board finds that the internet articles alone do not outweigh the more probative VA medical opinion that directly acknowledges the conclusions reached in the articles and discusses why the evidence is against a finding that this particular Veteran's bilateral hearing loss is related to his military service based on the evidence of record.    

In regard to continuity of symptoms and presumptive service connection, the Board finds that the Veteran's bilateral hearing loss is properly afforded such consideration, as it is an enumerated condition under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  However, the Veteran does not contend and the evidence does not show that the Veteran suffered from chronic symptoms in service and since service or that his bilateral hearing loss manifested to a compensable degree within a year from separation.  Instead, the Veteran reported at the DRO hearing that he did not notice hearing loss in-service but instead it was a "gradual thing".  Additionally, the first evidence of record that the Veteran had hearing loss for VA purposes was the February 1998 VA treatment record.  

As such, the Board finds that the weight of the evidence is against a finding of service connection for the Veteran's bilateral hearing loss.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


Pyschiatric Disorders

The Veteran contends that he has a psychiatric disorder that is related to his military service.  

Turning to the evidence of record, the Veteran's May 1963 enlistment report of medical examination shows that the Veteran's psychiatric status was noted as normal and there were no defects or diagnoses noted.  

A February 1964 service treatment record shows that the Veteran requested to see a psychiatrist.  

Another February 1964 service treatment record shows that the Veteran was diagnosed as an emotionally unstable personality and was recommended for separation.  

A March 1964 service treatment record diagnosed the Veteran with unstable personality disorder.  The rest of the examination report is illegible.  

A November 1965 service treatment records showed that the Veteran was referred for evaluation prior to possible board action.  The unit commander revealed that the Veteran was a marginal soldier since his arrival in Germany in September 1964.  It was noted that the Veteran was pending an article 15 for missing bed check and being AWOL.  The Veteran reported that he was able to do an adequate job while working in unit supply but since his return to the Company he had been at odds with his NCOs over his performance.  It was noted that in February 1964 the Veteran was cleared for separation by a stateside psychiatrist but orders from Germany came down before the proceedings had been completed and his CO decided to give him another chance to complete his service.  The Veteran reported that his father drank excessively and that he was raised without much discipline.  He reported that he left school in the 12th grade and went to Colorado with his older brother to find work.  The Veteran reported that following his brother's advice he returned home and joined the Army.  

On mental status examination it was noted that the Veteran related candidly that he found it difficult to perform adequately to the demands of military service.  He was alert and well oriented and there was no evidence of psychosis or organic brain disease.  His memory was intact and mood and affect fluctuated appropriately.  Intellectual function was within normal limits.  The examiner concluded that the Veteran was an extremely immature individual that seemed to respond inadequately to the usual intellectual, emotional and social demands of the military.  It was noted that the Veteran reacted to frustration with impulsivity, negativism and poor judgment.  The examiner noted that this appeared to be a pattern of behavior that had existed for many years.  The examiner then cleared the Veteran for appropriate administrative action.  

The Veteran's December 1965 separation report of medical examination noted that the Veteran's psychiatric status was abnormal and diagnosed inadequate personality disorder.  

A November 1997 VA treatment record shows that the Veteran reported having anxiety attacks at times.  

At the January 2010 DRO hearing, the Veteran testified that he had 14 Article 15s in 15 days while in Germany and two within two days while at Fort Hood.  The Veteran reported that he would always miss bed check and receive an Article 15.  He reported that he also received them for not shaving and his fatigues being dirty.  

At the March 2012 Board hearing the Veteran reported that he went to a psychiatrist in service and told him everything that happened to him in his life and the psychiatrist recommended that he be discharged.  The Veteran reported that he took the letter to his commander and his commander said he was too good of a soldier to be discharged and gave him another chance.  The Veteran reported that throughout his service those in charge had different opinions about his mental health.  The Veteran reported that on his discharge it was recommended that he could not adapt to the military but others said he did not have a mental problem to justify him getting medical treatment.  The Veteran reported that he served for three years under great stress.  The Veteran said that he sought treatment with the VA after his wife suggested he get mental health treatment.  He reported that he was diagnosed with something but he was not sure what.  The Veteran reported that this has been an ongoing thing from military all through his life.  He reported that he could not adapt to work so he would lose his job and get another job and could not adjust.  He reported that in the military he had trouble with authority and he also had it after service so he would lose his jobs.  The Veteran reported that the first time he felt symptoms was 10 months into service when he sought treatment.  The Veteran reported that it kept compounding and compounding for three years.  The Veteran reported that he has had the same problems since service.  The Veteran reported that he gets anxiety, frustrated and angry.  The Veteran reported that after he was recommended for discharge his commanders would act like the recommendation was not there.  

In an April 2012 statement the Veteran reported that his medical profile for his back was repeatedly ignored as his commanders did not believe anything was wrong with him.  He reported that he was written up time after time and assigned extra duties for infarctions because of his medical condition.  The Veteran reported that the emotional impact of his military years had stayed with him and has had a negative impact on his life.  The Veteran reported that when he entered the military he was found fit for duty.  The Veteran reported that if he would have been discharged when recommended he would not have been subject to the rigors of military life in the months that followed and he would not have been given extra duties as punishment.  The Veteran reported that his continued service damaged him more mentally, emotionally, psychologically and physically.  The Veteran asserted that a March 2000 psychiatric examination showed that he still suffered the effects of being in the military 35 years after his discharge.  

The Veteran was afforded a VA examination in July 2012.  The examiner diagnosed adjustment disorder with depressed mood.  The examiner noted that the Veteran had a depressed mood associated with dealing with problems with his autistic son who was violent and legal problems of another grandson who allegedly sexually abused a younger child.  The examiner noted that the Veteran also had ongoing health problems and financial stress.  

The Veteran reported that he was the third oldest of 10 children in an alcoholic home.  The Veteran reported that he moved in with his grandparents when he was 18 and dropped out of high school his senior year .  The examiner noted that his DD 214 indicates he completed 10 years of education but other reports 11 years.  The examiner noted that records also indicated he failed the first and second grades and was kicked out of parochial school for stealing.  The Veteran reported that he had significant problems reading in school and also with truancy.  He reported that he has been married 38 years and they have had problems in the past about him watching pornography but for the most part get along.  The Veteran reported that at age 17 one of their daughters was in a serious MVA and had a severe TBI.  The Veteran reported that she had an autistic child who the Veteran and his wife have raised.  He reported that the child has had serious behavior problems at school and at home.  He reported that the child is argumentative at home on a daily basis and needs daily supervision.  The Veteran reported that their other grandson was molested when he was a young child and now he is in trouble for being a juvenile sex offender.  The Veteran reported that he has two good friends who have been successful and he compares himself to them and also to his brothers.  

The Veteran reported that he joined the Army and served from May 1963 to February 1966.  The examiner noted that his MOS was Lt Weapons Infantry.  The Veteran reported that he was commanded to have a psychiatric evaluation in February 1964 and was recommended for immediate discharge but his Company Commander gave him another chance and sent him to Germany.  The Veteran reported that in Germany he continued to have problems in service which led to another psychiatric evaluation and his general discharge due to inability to adapt to military life.  The examiner noted that the Veteran's military records indicate he was diagnosed with emotionally unstable personality and inadequate personality.  The Veteran reported that he had at least 15 Article 15s for problems like coming in late, AWOL, missing bed check, failing standards for IG inspections and falling asleep during class.  The Veteran reported that in service he stated he felt depressed because he was unable to meet the standards.  The Veteran reported that after discharge he has had several different jobs, including delivering newspapers, truck driver, and security guard.  The Veteran reported that he last worked full time in 2007 for a company that went out of business.  The Veteran reported that now he stays at home and looks after his autistic grandson who has been in and out of psychiatric hospitals because of severe behavior problems.  

The examiner noted that the Veteran had psychiatric evaluations in service which led to his discharge.  The Veteran reported that he also went to a psychiatrist at the AMHC 12 years ago because his wife was having a problem with him watching pornography.  The Veteran reported that seeing a psychiatrist was a condition of staying in the home.  The Veteran reported that records from the OKC VAMC confirm he had a psychological evaluation in 2000 which found no mental health diagnosis.  The examiner noted that there was no current treatment.  

The examiner concluded that the Veteran's adjustment disorder with depressed mood is less likely than not to have had its onset in service or to be otherwise etiologically related to the Veteran's military service.  The examiner explained that the Veteran primarily attributed his current emotional difficulties to dealing with his autistic grandson, his other grandson's legal and behavioral problems, multiple health problems and financial stress.  The examiner also concluded that the Veteran's personality disorder that was diagnosed in service was less likely than not to have been subject to or aggravated by a superimposed injury during service that resulted in additional disability.  The examiner explained that according to the service treatment records and the Veteran, he had ongoing difficulties coping with the demands of service beginning in basic training.  The examiner noted that the Veteran's history indicates he had ongoing difficulties coping with the demands of school beginning in the first grade and eventually dropping out altogether.  The examiner noted that both psychiatric examinations concluded that his problems coping with military life were pervasive and due to his abusive home life and history of school problems.  The examiner explained that personality disorders are not caused by a single event or injury.

Based on the above, the Board finds that the evidence of record is against a finding of service connection for an acquired psychiatric disorder.  

First, the Board notes that the Veteran was diagnosed with a personality disorder during his military service.  In this regard, VA regulation provides that personality disorders are not diseases or injuries within the meaning of applicable legislation, and disability resulting from them may not be service-connected.  38 C.F.R. § 3.303 (c), 4.9, 4.127 (2016).  Nevertheless, personality disorders can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  Id.; see also VAOPGCPREC 82-90.  Accordingly, consideration must be given to whether the Veteran incurred an additional, superimposed psychiatric disorder during his service.  However, the July 2012 VA examiner concluded that the Veteran's personality disorder was not subjected to a superimposed disease or injury during the Veteran's service.  In the absence of such, service connection for a personality disorder is precluded by law.  

In regards to the diagnosis of adjustment disorder with depressed mood, the Board finds that the most competent and credible evidence of record shows that the Veteran's adjustment disorder is not related to his military service but instead to post-service stressors.  

The Board acknowledges the Veteran's assertions that he has a psychiatric disorder that is related to his military service and that his psychiatric disorder was made worse because he was not discharged when it was first recommended.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the nature and etiology of a personality disorder and adjustment disorder, falls outside the realm of common knowledge of a lay person.  In this regards, while the Veteran can competently report his symptoms, any opinion regarding whether his personality disorder was subject to a superimposed injury or disease during service or whether his adjustment disorder is etiologically related to his military service requires medical expertise that the Veteran has not demonstrated because mental disorders can have different causes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board cannot assign probative weight to the Veteran's assertions to the extent that they may be construed as a nexus opinion on whether his personality disorder and adjustment disorder are etiologically related to service.  

Instead the Board finds that the July 2012 VA opinion is highly probative to the issue at hand.  Here the July 2012 VA examiner is a VA medical professional who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the conclusions are shown to have been based upon a review of the Veteran's claims file and acknowledgement of the Veteran's reported lay history.  There is also no competing medical opinion of record.  The Board thus finds that the July 2012 VA medical opinion is dispositive of the nexus question presented in this case.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

As the Veteran's personality disorder was not subject to a superimposed injury or disease during service, and because an acquired psychiatric disability is not shown to be related to the Veteran's service, to include the Veteran's behavior in service, the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  The claim for service connection for an acquired psychiatric disorder is denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for an acquired psychiatric disorder is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


